DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
	Applicant’s arguments regarding the rejections under 35 USC 112 from the Office Action of 9/13/2021 are found to be convincing because 1. the Applicant has specifically explained where written description support can be found for the claim language at issue for the written description rejection and 2. the Applicant has specifically explained why the claim language at issue would have been enabled by way of referring to secondary evidence (Verschuul).

Allowable Subject Matter
Claims 1-6, 8-13, and 15-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Barkved et al. (US 20130028051 A1), Ramirez et al., Green’s theorem as a comprehensive framework for data reconstruction, regularization, wavefield separation, seismic interferometry, and wavelet estimation: A tutorial, GEOPHYSICS, VOL. 74, NO. 6 NOVEMBER-DECEMBER 2009, P. W35–W62, 12.15.2009, McLendon, Types of offshore oil rigs, 
Claim 8 is allowed because the closest prior art, Barkved et al. (US 20130028051 A1), Ramirez et al., Green’s theorem as a comprehensive framework for data reconstruction, regularization, wavefield separation, seismic interferometry, and wavelet estimation: A tutorial, GEOPHYSICS, VOL. 74, NO. 6 NOVEMBER-DECEMBER 2009, P. W35–W62, 12.15.2009, McLendon, Types of offshore oil rigs, Mother Nature Network, 5.19.2010, and Verschurr, Integration of OBS data and surface data for OBS multiple removal, SEG 1999, either singularly or in combination, fail to anticipate or render obvious a system for marine seismic exploration, the system comprising: a processor configured to use the received seismic data and the additional seismic data to predict source-side and receiver-side multiples, in combination with all other limitations in the claim as claimed and defined by the Applicant.
Claim 15 is allowed because the closest prior art, Barkved et al. (US 20130028051 A1), Ramirez et al., Green’s theorem as a comprehensive framework for data reconstruction, regularization, wavefield separation, seismic interferometry, and wavelet estimation: A tutorial, GEOPHYSICS, VOL. 74, NO. 6 NOVEMBER-DECEMBER 2009, P. W35–W62, 12.15.2009, McLendon, Types of offshore oil rigs, 
The dependent claims are allowed based on their dependence from the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865